UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4805



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEANE SANDRINE FOKOU, a/k/a Sandrine Fokou,
a/k/a Jeane Sandrine Simo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-99-234)


Submitted:   June 30, 2000              Decided:    September 8, 2000


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dale Warren Dover, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Orin Kerr, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean Sandrine Fokou appeals from her criminal conviction for

violation of 18 U.S.C.A. § 1543 (West 1994 & Supp. 2000), for pos-

session of a fraudulent Belgian passport.   On appeal, she contends

that the district court erred in:   (1) denying her motion to dis-

miss the criminal indictment on the ground that § 1543 does not

apply to the possession of foreign passports; and (2) granting the

Government’s motion in limine to bar presentation of her duress

defense.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See United States v. Simo, 68

F. Supp. 2d 706 (E.D. Va. 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2